Title: To Benjamin Franklin from “W. R.,” 31 January 1782
From: “W. R.”
To: Franklin, Benjamin


This anonymous letter, designed to provoke antagonism between Franklin and John Adams, produced no apparent reaction in its recipient. It did, however, succeed in making enemies of two other Americans: Henry Laurens, who was incensed by this and a similar anonymous letter that came into Adams’ possession, and Edmund Jenings, the man Laurens accused of writing them. The case against Jenings, whom Adams trusted, was buttressed by the fact that this letter, though ostensibly written in Amsterdam, was postmarked “Bruxelles,” where Jenings lived. William Lee, who shared Jenings’ house, was also suspected, as was Matthew Ridley and, at the end of 1783, the clerk of Jean de Neufville. Franklin was drawn into the controversy only insofar as he produced this manuscript for the purpose of comparing handwritings. On December 6, 1783, in a letter to Henry Laurens, he concluded that the writing could not be definitively identified as that of Neufville’s clerk. The dispute between Laurens and Jenings escalated into a pamphlet war and a formal challenge, which did not—to everyone’s relief—result in a duel. The identity of the writer remains a mystery.
 
Amsterdam 31 Jany. 1782
Your Excellency will well remember the good effects I said, I thought the periodical papers Mr. Adams wrote, or rather caused to be wrote in french, would have. I should still think so, if he had not lost sight of his plan the end of wch. he now defeats, particularly in his number of this week which distressd me prodigiously on his account! Good god what can he mean? Others as well as myself almost from the first appearance of the poulitique hollandais, heard it as no secret that all that concern’d America in that paper was litterally translated from his own writing, and he was not sorry then the world should know him to be the author! What can then possess him now? Has his late fever impaired his intellects— He says tis not strange! a great man at about eighty should say foolish things—but he is not at that age, and he does more than say them.
It certainly was more than unlucky you did not make hither the political excursion advised; as another fine opportunity since offer’d (& was lost) of making this City take a farther Step which would have obliged them to Support effectually their former. There are times to be sure when a man has not in his power of availing himself of all opportunities as was the case in his illness but since a similar one offer’d—for wch. there was no reason for neglecting it, unless that notwithstanding all the abillities, he says he has he wants the most requisite ones for a member of the diplom. body—or the particular ones necessarily wanted for the people amongst whom he is—who certainly require others besides the speculative one of a man who, though he calls himself a great genius, is but little conversant with that part of the World he should be with if not wholly an unfit man for it—
With equal veneration & respect—I have the honor to be your excellency’s devoted servant.
W——R——
 
Addressed: A Son Excellence / Doct. B Franklin / ministre des ètats de / L’amerique a la Cour de / France a Passy
